762 S.W.2d 575 (1988)
Leonard C. WAHLENMAIER, Petitioner,
v.
Mary E. WAHLENMAIER, Respondent.
No. C-7607.
Supreme Court of Texas.
October 5, 1988.
John G. Hyde, Freeman, Hyde & Martin, Midland, for petitioner
Karen M. Carr, Torres & Carr, Harper Estes and Jimmie D. Oglesby, Lynch, Chappell, Allday & Alsup, Midland, for respondent.
PER CURIAM.
This case involves a divorce action. The issue before the court of appeals was whether a guardian or next friend may obtain a divorce on behalf of a mentally incompetent person. That court held that a guardian ad litem or next friend could exercise the right of a mentally ill person to obtain a divorce. 750 S.W.2d 837 (Tex.App. El Paso 1988). Leonard C. Wahlenmaier has asserted that the act of dissolving the marital relationship may not be exercised by a guardian or next friend.
We approve of the court of appeals holding that a guardian ad litem or next friend can exercise the right of a mentally ill person to obtain a divorce. Those cases in which the courts of appeal have held that a guardian or next friend may not exercise the right of a mentally ill person to obtain a divorce are hereby disapproved. See Hart v. Hart, 705 S.W.2d 332 (Tex.App  Austin 1986, writ ref'd n.r.e.); Dillion v. Dillion, 274 S.W. 217 (Tex.Civ.App. Amarillo 1925, no writ); Skeen v. Skeen, 190 S.W. 1118 (Tex.Civ.App.Dallas 1916, no writ).
The application for writ of error filed by Leonard C. Wahlenmaier is denied.